DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-2, 4, 8-13, 15, 19-21, and 24-26 are pending.
Claims 3, 5-7, 14, 16-18, 22-23 and 27-35 are cancelled.

Information Disclosure Statement
The references cited in the information disclosure statements (IDS) submitted on 12 May 2022 have been considered by the examiner.


Response to Amendment
The amendment, filed 05 May 2022 is fully responsive.

Applicant’s amendments to the claims 1-2, 4, 8-13, 15, 19-21 and 24-26 have overcome each and every 112(a) rejections previously set forth. The 112(a) rejections of the claims 1-2, 4, 8-13, 15, 19-21 and 24-26, previously set forth, have been withdrawn.


Response to Arguments
Applicant’s arguments with respect to the 103 rejections of the claims have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 8-10, 12, 15, 19-21 and 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over PAVLOVSKI et al. (US 2016/0305678 A1), hereinafter ‘Pavlovski’, in view of Krumm et al. (US 2012/0310376 A1), hereinafter ‘Krumm’, further in view of BHAT et al. (US 2017/0199515 A1), hereinafter ‘Bhat’.

Regarding claim 1, Pavlovski teaches:
A system for managing HVAC components of a building, the system comprising: (Pavlovski: [0001] “This invention relates to the field of building control systems, and more specifically, to a method and system for predictive building control for optimizing energy use and thermal comfort for a building or network of buildings.”; [0049], figures 1-1F “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.”) [The entire system as illustrated in any of the figures 1-1F reads on “A system”.]
an edge computing device in communication with sensors of environmental variables in the building and with the HVAC components, (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0054] “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”) [The combination of the building energy management system (BEMS)150 and the protocol converter 160 reads on “an edge computing device”, and the BEMS supervising HVAC controller and monitoring meters and sensors in the network 500 reads on “in communication with …”.]
the edge computing device comprising a first memory and a first processor to execute first instructions stored on the first memory; (Pavlovski: [0043] “The term ‘data processing system’ or ‘system’ is used herein to refer to any machine for processing data, including the predictive building control systems, building energy management systems, utility demand response control systems, control systems, controllers, and network arrangements described herein.”; [0045] “The data processing system 3000 includes an input device 3100, at least one central processing unit ("CPU") 3200, memory 3300, a display 3400, and an interface device 3500.”; [0046] “Thus, the data processing system 3000 includes computer executable programmed instructions for directing the system 3000 to implement the embodiments of the present invention.  The programmed instructions may be embodied in one or more hardware modules 3210 or software modules 3310 resident in the memory 3300 of the data processing system 3000 or elsewhere (e.g., 3200).”) [The memory of the building management system reads on “a first memory”, the CPU of the building management system reads on “a first processor”, and the programmed instructions of the building management system reads on “first instructions”.]
a remote server in communication with the edge computing device through a data link over a network, (Pavlovski: [0054], figures 1-1F  “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”; [0073] “Referring again to FIGS. 1-1F, the predictive building control system 230 is not necessarily co-located with the building energy management system 150 but may reside on its own server at another location.”) [The predictive building control system 230 as a server at another location reads on “a remote server”, and the protocol converter 160 in combination with the network 3510 reads on “a data link over a network”.]
the remote server comprising a second memory and a second processor to execute second instructions stored on the second memory, (Pavlovski: [0043] “The term ‘data processing system’ or ‘system’ is used herein to refer to any machine for processing data, including the predictive building control systems, building energy management systems, utility demand response control systems, control systems, controllers, and network arrangements described herein.”; [0045] “The data processing system 3000 includes an input device 3100, at least one central processing unit ("CPU") 3200, memory 3300, a display 3400, and an interface device 3500.”; [0046] “Thus, the data processing system 3000 includes computer executable programmed instructions for directing the system 3000 to implement the embodiments of the present invention.  The programmed instructions may be embodied in one or more hardware modules 3210 or software modules 3310 resident in the memory 3300 of the data processing system 3000 or elsewhere (e.g., 3200).”) [The memory of the predictive building control system reads on “a second memory”, the CPU of the predictive building control system reads on “a second processor”, and the programmed instructions of the predictive building control system reads on “second instructions”.]
the second instructions causing the remote server to: collect data from the edge computing device, the data having been collected by the edge computing device from the sensors; (Pavlovski: [0049], figures 1-1F “The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0055], figures 1-1F “The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”)
determine, based on the collected data from the edge computing device, a plurality of macro parameters including a forecast of needs in heating, cooling and ventilation for one or more zones within the building for a first time period; (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.  The optimal set points 235 received by the building energy management system 150 over-write or over-ride the default or reference set points 151 for the building thermal zones 115 stored in the building energy management system 150, and are used by the building energy management system 150 to supervise the performance of the HVAC system 120.  The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”; [0074] “The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”; [0080], figure 2 “With respect to the historical training data set or layer 210, the building operations data 213 includes historical measured data for the inputs and outputs of the building response model 232, where the inputs refer to set points, ambient weather parameters, and occupancy and internal load data, and where the outputs refer to building energy consumption and zone temperature data. The occupancy and internal load measurement data 212 includes historical time-series data and occupancy statistics such as the number of occupants and the capacity of electric equipment for occupied hours of the building 100.  The fuel costs observations data 215 includes historical time-series data for fuel prices.  The weather and weather forecast observations data 211 includes data used by the high resolution weather forecasting model 240 for calibration purposes.”; [0083] “In particular, the optimizer 233 generates set point schedules and related high and low electric power demand limits 1610, 1620 to ensure thermal comfort in the building 100.”) [The optimal set points 235 for the building thermal zones enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort, where the optimal set points based on predictive data represent “a forecast of needs in heating, cooling and ventilation for one or more zones within the building”. The optimal set points 235 being calculated by taking into account predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data, as illustrated in figure 2, reads on “a macro parameters …”, and the optimization horizon reads on “a first time period”.]
send the plurality of macro parameters to the edge computing device; (Pavlovski: [0074] “These optimal set points 235 are then transmitted from the optimizer module 233 through the protocol converter 160 to the building energy management system 150 for the building 100.”)
and the first instructions causing the edge computing device to: collect data from sensors in the building; (Pavlovski: [0049], figures 1-1F “The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”)
receive the plurality of macro parameters from the remote server; and (Pavlovski: [0074] “These optimal set points 235 are then transmitted from the optimizer module 233 through the protocol converter 160 to the building energy management system 150 for the building 100.”) [Being transmitted to the building energy management system reads on “receive” by the building energy management system.]
determine, based on the plurality of macro parameters, micro parameters comprising a plurality of forecast values for at least one command point of the HVAC components of the one or more zones within the building … ; (Pavlovski: [0074] “These optimal set points 235 are then transmitted from the optimizer module 233 through the protocol converter 160 to the building energy management system 150 for the building 100.”; [0055] “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature. The “optimal” set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost. The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data. The optimal set points 235 received by the building energy management system 150 over-write or over-ride the default or reference set points 151 for the building thermal zones 115 stored in the building energy management system 150, and are used by the building energy management system 150 to supervise the performance of the HVAC system 120.” ; [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of digital reference values and translates these digital reference values into electric control signals that are used to drive the HVAC actuator 127.”) [. The control parameter that the local HVAC controller receives from the building energy management system 150 reads on “micro parameters”. The thermal zone temperature reference values or the air flow rate reference values read on “a plurality of forecast values for at least one command point of the HVAC components”.]
instruct the HVAC components on how to operate using the micro parameters. (Pavlovski: [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to schedule and monitor its operations.”; [0063] “The building energy management systems 150 implement the optimal set points 235 by sending them to respective building HVAC systems 120.”) [Implementing by sending control parameters reads on “instruct … to operate using the micro parameters”.]

Pavlovski does not explicitly teach: determine, based on the plurality of macro parameters, micro parameters comprising a plurality of forecast values for at least one command point of the HVAC components of the one or more zones within the building for a second time period, the second time period being of a shorter duration than the first time period; wherein when the data link between the edge computing device and the remote server fails, the determination of the plurality of macro parameters is switched to the edge computing device.
Krumm teaches:
determine, based on the plurality of macro parameters, micro parameters comprising a plurality of forecast values for at least one command point of the HVAC components of the one or more zones within the building for a second time period, the second time period being of a shorter duration than the first time period. (Krumm: [0055] “As mentioned above, in some examples a progressive algorithm may be used to find similar sequences (in block 106) and an example of such a method can be described with reference to FIG. 4.  A first comparison step is performed (in block 402) at a first level of granularity of time slot to identify a set of similar sequences.  This set is then refined by one or more subsequent steps (block 404) in which a comparison is performed between the occupancy sequence over recent history (from block 104) and each similar sequence in the set using a finer level of granularity (i.e. shorter time slots).  In an example, the initial set may be identified (in block 402) using 1 hour time slots and then the set may be refined, to generate a final set which is smaller than the initial set, using 30 minute and then 15 minute time slots.”; [0060]-[0061]  “As shown in FIG. 5, the occupancy prediction generated in block 108 (and to which a threshold may have been applied in block 502) may be used to trigger an automatic action (block 504).  Examples of such automatic actions which may be triggered based on an occupancy prediction include, but are not limited to: Control of a heating and/or cooling system (e.g. switching heating on and off so that spaces are at the set point temperature only when it is predicted that they will be occupied so that energy is not wasted).”) [The initial set of the occupancy prediction reads on “the plurality of macro parameters”, and then refining the initial set of the occupancy prediction to the set of occupancy prediction with granular time slots/increments reads on “determine, based on the plurality of macro parameters …”. The set point temperatures being used during the predicted occupancies reads on “a plurality of forecast values”, and the time slots/increments of the final set or the set using the finer level of granularity to trigger the automatic action to control switching of heating on/off so that the spaces are at the set point temperature during the predicted occupancy reads on “a second time period”. The time when, at each time slot, the determination of occupancy is made to trigger the automatic action/command reads on “at least one command point of the HVAC component”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Krumm before them, to modify the supervising of the performance of the HVAC system based on occupancy forecast to incorporate determining more granular occupancy forecast time increments.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing energy consumption by having shorter time increments, short enough to determine occupancy with proper granularity (Krumm: [0004] “Methods and systems for occupancy prediction using historical occupancy patterns are described.  In an embodiment, an occupancy probability is computed by comparing a recent occupancy pattern to historic occupancy patterns.  Sensor data for a room, or other space, is used to generate a table of past occupancy which comprises these historic occupancy patterns.  The comparison which is performed identifies a number of similar historic occupancy patterns and data from these similar historic occupancy patterns is combined to generate an occupancy probability for a time in the future.  In an example, time may be divided into discrete slots and binary values may be used to indicate occupancy or non-occupancy in each slot.  An occupancy probability for a defined future time slot then comprises a combination of the binary values for corresponding time slots from each of the identified similar occupancy patterns.”; [0061] “Control of a heating and/or cooling system (e.g. switching heating on and off so that spaces are at the set point temperature only when it is predicted that they will be occupied so that energy is not wasted).”).

Pavlovski and Krumm do not explicitly teach: wherein when the data link between the edge computing device and the remote server fails, the determination of the plurality of macro parameters is switched to the edge computing device.
Bhat teaches: wherein when the data link between the edge computing device and the remote server fails, the determination of the plurality of macro parameters is switched to the edge computing device. (Bhat: Abstract “Upon failure of the communication link (155) the local supervisory controller (130) takes over the control through the process bus (170), acting as a redundant or a backup controller.”; [0012] “Additionally, the system 100 includes a local supervisory controller 130 connected to the plurality of regulatory controllers 160 over a process bus 170 of a control network within the process plant 150. The local supervisory controller 130 includes a local process model (not shown in FIG. 1). The local process model of the local supervisory controller 130 is configured by a configuration server 125. Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished. The local supervisory controller 130 works a temporary back up for the remote supervisory controller 120 till the communication link 155 recovers from the intermediate failure.”) [The intermediate set points read on “the plurality of macro parameters”. The combination of the local supervisory controller 130 and the local control layer 160 reads on “the edge computing device”, and the remote supervisory controller 120 reads on “the remote server”, and the failure of the communication link 155 reads on “the data link between the edge computing device and the remote server fails”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski, Krumm and Bhat before them, to modify the predictive building control system working in coordination with the building management system to incorporate the building management system continue operation when the communication with the predictive building control system fails.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide redundancy control when there is a communication failure (Bhat: [0001] “The present invention relates to control systems and industrial automation. More particularly, the present invention relates to redundant secondary controllers of control systems.”).

Regarding claim 2, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein … instructions are further executable to run an artificial intelligence engine to predict the operating values for the HVAC components … (Pavlovski: [0074], figure 2 “Referring again to FIG. 2, with respect to the online artificial intelligence model set or layer 260, the building response model 232 predicts the energy performance and thermal conditions for a building 100 based on external weather forecasts and building occupancy and internal load forecasts.  The optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements.  The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”) [The online artificial intelligence model set 260 reads on “an artificial intelligence engine”, the optimal schedule of set points reads on “the operating values”..]

Pavlovski does not explicitly teach: wherein the first instructions are further executable … to run dynamic modulatin algorithms with the predicted operating values for the HVAC components to determine HVAC instructions.
Krumm further teaches: 
wherein the first instructions are further executable … to run dynamic modulation algorithms with the predicted operating values for the HVAC components to determine HVAC instructions. (Krumm: [0060]-[0061]  “As shown in FIG. 5, the occupancy prediction generated in block 108 (and to which a threshold may have been applied in block 502) may be used to trigger an automatic action (block 504).  Examples of such automatic actions which may be triggered based on an occupancy prediction include, but are not limited to: Control of a heating and/or cooling system (e.g. switching heating on and off so that spaces are at the set point temperature only when it is predicted that they will be occupied so that energy is not wasted).”) [Determining switching heating on and off to regulate temperature based on the occupancy prediction reads on “to run dynamic modulation algorithms … to determine HVAC instructions”.]
The motivation to combine Pavlovski and Krumm, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 4, Pavlovski, Krumm and Bhat teach all the features of claims 1-2.
Krumm further teaches:
wherein the second time period is between 10 and 20 minutes. (Krumm: [0055] “In an example, the initial set may be identified (in block 402) using 1 hour time slots and then the set may be refined, to generate a final set which is smaller than the initial set, using 30 minute and then 15 minute time slots.”) [The 15 Minute time slots read on “between 10 and 20 minutes”.]
The motivation to combine Pavlovski and Krumm, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 8, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the collected data from the edge computing device includes historical data and wherein the system is trained based on the historical data. (Pavlovski: Abstract “the predictive model being trained using respective historical measured value data for at least one of the inputs”)

Regarding claim 9, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the edge computing device is in direct communication with at least one the sensors and the HVAC components. (Pavlovski: [0045] “In addition, the interface device 3500 may include one or more input and output connections or points for connecting various sensors 170, status (indication) inputs, analog (measured value) inputs, counter inputs, analog outputs, and control outputs to the data processing system 3000.”; [0049], figures 1-1F “The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”)

Regarding claim 10, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the edge computing device communicates with at least one of the sensors and the HVAC components via a master controller or a slave controller. (Pavlovski: figures 1-1F) [See the building energy management system 150 communicate with the HVAC actuator 127 through the HVAC controller 126, as illustrated in figures 1-1F. The building HVAC system with HVAC controller 126 reads on “a master controller or a slave controller”.]

Regarding claim 12, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the remote server is further in communication with one or more third-party servers and queries data from the third-party servers over the internet to be used to determine the plurality of macro parameters. (Pavlovski: [0045], figure 1A “FIG. 12 is a block diagram illustrating a data processing system 3000 in accordance with an embodiment of the invention.  The data processing system 3000 is suitable for performing as a control system, control device, controller, programmable logic controller ("PLC"), supervisory control and data acquisition ("SCADA") system, energy management system ("EMS"), predictive building control system 230, building energy management system 150, utility demand response control system 400, or the like.  The data processing system 3000 is also suitable for data processing, management, storage, and for generating, displaying, and adjusting presentations in conjunction with a user interface or a graphical user interface ("GUI"), as described below.  The data processing system 3000 may be a client and/or server in a client/server system.”; [0057] “In FIG. 1A, the predictive building control system 230 is coupled to at least one utility demand response control system 400 which provides at least one demand response signal 405 (e.g., containing a demand response command, condition, information, etc.). … Since the use of electric power in the building 100 depends on the optimal set points 235 provided by the predictive building control system 230, the optimality of the set points 235 output by the predictive building control system 230 may be improved by taking into account the demand response signals 405 for the building 100.”) [The utility demand response control system 400, as illustrated in figure 1A, reads on “one or more third-party servers”, and receiving the demand response signal 405 reads on “queries data from”.]

Regarding claim 15, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the operating values for the HVAC components are determined to minimize energy consumption in the building. (Pavlovski: [0063] “The building energy management systems 150 implement the optimal set points 235 by sending them to respective building HVAC systems 120.”; [0074] “The optimizer 233 searches for the ‘optimal’ schedule of set points for a predetermined optimization horizon or period to minimize building energy consumption/cost within this horizon while satisfying thermal comfort requirements.”)

Regarding claim 19, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the remote server aggregates the collected data from the edge computing device in a history dataset and the collected data from the edge computing device as raw data to build a thermodynamic behavior model of the building. (Pavlovski: [0044] “As described further below, according to one embodiment of the present invention, there is provided a method and system for predictive building control which optimizes individual thermal zone comfort by taking into account individual thermodynamics of thermal zones and different weather impacts on the external surfaces or faces of each zone of a building.”; [0094]-[0100] “Furthermore, the ambient temperature model 240 uses the mesoscale numerical weather prediction model 2001 for determining a surface temperature forecast.  The surface temperature forecast is then recalculated to adjust for building site and surfaces using a cluster thermal time constant …”; [0100] In particular, the ambient weather condition inputs to the building response model 232 may incorporate both the ambient weather parameters at the building site and thermal zone-level ambient weather parameters including temperature (e.g., dry bulb), humidity, wind speed and direction, humidity, and solar irradiance and its components (e.g., direct and diffuse irradiance).  The zone-level ambient weather parameters refer to the average values of the weather parameters on each of the external building faces or surfaces 111 related to a thermal zone 115.  The building response model 232 uses zone-level ambient weather parameters to calculate thermal zone control parameters such as zone temperature, air quality, and humidity.”) [The building response model 232 reads on “a thermodynamic behavior model”.]

Regarding claim 20, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Krumm further teaches:
wherein the edge computing device is further configured to define in real time a control sequence to instruct the HVAC components on how to operate. (Krumm: [0084] “The occupancy prediction methods described above provide an automatic method which is easy to implement and through use of quantization, enables computation of occupancy predictions to be performed in real time.”)
The motivation to combine Pavlovski and Krumm, which teach the features of the present claim, as submitted in claim 1, is incorporated herein.

Regarding claim 21, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski further teaches:
wherein the system is configured to detect anomalous or abnormal behavior. (Pavlovski: [0070] “First, data preprocessing and conditioning.  This first data conditioning step provides an indication as to whether there are points in the data sets which are abnormal, removes these bad points from data set, and fills the bad data section with good data points before passing to the module for training.  Second, model identification.  In this step, the model is fitted to the measured data.  Usually, the error between the modeled and the actual output is minimized.  The key parameters of the black-box model structure (e.g., ANN, regression tree, or SVM) are determined after this step.  Third, model evaluation.  In this step, the model is tested by means of special test data sets to determine whether the model has sufficient capacity to predict stationary and dynamic behavior.”) [Indicating if the points in the data sets are abnormal or if the model has insufficient capacity reads on “to detect anomalous or abnormal behavior”.]

Regarding claim 24, Pavlovski teaches:
A method for managing HVAC components of a building, the method comprising: (Pavlovski: [0001] “This invention relates to the field of building control systems, and more specifically, to a method and system for predictive building control for optimizing energy use and thermal comfort for a building or network of buildings.”)
collecting data from sensors of environmental variables in the building by an edge computing device provided in the building; (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0054] “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”) [The combination of the building energy management system (BEMS)150 and the protocol converter 160 reads on “an edge computing device”, and the BEMS supervising HVAC controller and monitoring meters and sensors in the network 500 reads on “collecting data from sensors of environmental variables …”.]
sending, by the edge computing device, at least a portion of the data to a remote server in communication with the edge computing device through a data link; Pavlovski: [0054], figures 1-1F  “The building energy management system 150 is coupled (e.g., communicatively coupled over a network 3510) through a protocol converter 160 to a predictive building control system 230.”; [0073] “Referring again to FIGS. 1-1F, the predictive building control system 230 is not necessarily co-located with the building energy management system 150 but may reside on its own server at another location.”) [The predictive building control system 230 as a server at another location reads on “a remote server”. The protocol converter 160 in combination with the network 3510 reads on “a data link”.] (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”) [The predictive building control system 230 collecting or receiving the real-time operating data from the building energy management system 150 reads on the building energy management system “sending … by an edge computing device”.]
determining, by the remote server based on the collected data from the edge computing device, macro parameters for needs in heating, cooling and ventilation for one or more zones within the building, the macro parameters for needs defining the needs for the building for a first time period; and (Pavlovski: [0055], figures 1-1F “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature.  The ‘optimal’ set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost.  The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data.  The optimal set points 235 received by the building energy management system 150 over-write or over-ride the default or reference set points 151 for the building thermal zones 115 stored in the building energy management system 150, and are used by the building energy management system 150 to supervise the performance of the HVAC system 120.  The predictive building control system 230 also collects and stores real-time operating data from the building energy management system 150.”; [0074] “The optimization horizon may be from 1 hour to 24 hours beyond a current time and may be divided into 15 minute time increments or intervals.”; [0080], figure 2 “With respect to the historical training data set or layer 210, the building operations data 213 includes historical measured data for the inputs and outputs of the building response model 232, where the inputs refer to set points, ambient weather parameters, and occupancy and internal load data, and where the outputs refer to building energy consumption and zone temperature data. The occupancy and internal load measurement data 212 includes historical time-series data and occupancy statistics such as the number of occupants and the capacity of electric equipment for occupied hours of the building 100.  The fuel costs observations data 215 includes historical time-series data for fuel prices.  The weather and weather forecast observations data 211 includes data used by the high resolution weather forecasting model 240 for calibration purposes.”; [0083] “In particular, the optimizer 233 generates set point schedules and related high and low electric power demand limits 1610, 1620 to ensure thermal comfort in the building 100.”) [The optimal set points 235 for the building thermal zones enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort, where the optimal set points represent “needs in heating, cooling and ventilation for one or more zones within the building”. The optimal set points 235 being calculated by taking into account predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data, as illustrated in figure 2, reads on “macro parameters”, and the optimization horizon reads on “a first time period”.]
determining, by the edge computing device based on the macro parameters for needs, micro parameters to operate the HVAC components, the micro parameters comprising a plurality of forecast values for at least one command point of the HVAC components of the one or more zones within the building … ; (Pavlovski: [0074] “These optimal set points 235 are then transmitted from the optimizer module 233 through the protocol converter 160 to the building energy management system 150 for the building 100.”; [0055] “The predictive building control system 230 optimizes set points for the HVAC system 120 for at least one key control parameter such as thermal zone temperature. The “optimal” set points 235 enable the building's HVAC system 120 to provide guaranteed or near guaranteed occupant comfort with minimum or near minimum energy consumption and/or cost. The optimal set points 235 are calculated by taking into account at least one source of predictive data, such as weather forecasts, occupancy and internal load estimates, fuel cost forecasts, and/or other predictive data. The optimal set points 235 received by the building energy management system 150 over-write or over-ride the default or reference set points 151 for the building thermal zones 115 stored in the building energy management system 150, and are used by the building energy management system 150 to supervise the performance of the HVAC system 120.” ; [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of digital reference values and translates these digital reference values into electric control signals that are used to drive the HVAC actuator 127.”) [The optimal set points from the predictive building control system 230 being used by the building energy management system 150 to supervise the performance of the HVAC system 120 reads on “determine, based on the macro parameters for needs”. The control parameter that the local HVAC controller receives from the building energy management system 150 reads on “micro parameters”. The thermal zone temperature reference values or the air flow rate reference values read on “a plurality of forecast values for at least one command point of the HVAC components”.]
instructing the HVAC components on how to operate using the micro parameters, by the edge computing device. (Pavlovski: [0051] “Each HVAC device 125 includes a local HVAC controller 126 and a HVAC actuator 127.  The HVAC actuator 127 may be coupled to a motor based device such as a fan, a valve, a pump, or other similar device.  The local HVAC controller 126 receives control parameters (e.g., thermal zone temperature reference values, air flow rate reference values, etc.) in the form of digital reference values and translates these digital reference values into electric control signals that are used to drive the HVAC actuator 127.”; [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to schedule and monitor its operations.”; [0056], figures 1-1F “The protocol converter 160 is used to convert a standard or proprietary data transmission protocol (e.g., as used by the predictive building control system 230) to a protocol suitable for or used by the building energy management system 150 to enable its interoperability with the predictive building control system 230.”; [0063] “Each predictive building control system 230 provides optimal set points 235 to its network of buildings 500 via a building energy management system 150 dedicated to the network.  The building energy management systems 150 implement the optimal set points 235 by sending them to respective building HVAC systems 120.”) [Implementing by sending control parameters reads on “instructing the HVAC components on how to operate using the micro parameters”.]

Pavlovski does not explicitly teach: determining, by the edge computing device based on the macro parameters for needs, micro parameters to operate the HVAC components, the micro parameters comprising a plurality of forecast values for at least one command point of the HVAC components of the one or more zones within the building for a second time period, the second time period being of a shorter duration than the first time period.
Krumm teaches:
determining, by the edge computing device based on the macro parameters for needs, micro parameters to operate the HVAC components, the micro parameters comprising a plurality of forecast values for at least one command point of the HVAC components of the one or more zones within the building for a second time period, the second time period being of a shorter duration than the first time period. 
(Krumm: [0055] “As mentioned above, in some examples a progressive algorithm may be used to find similar sequences (in block 106) and an example of such a method can be described with reference to FIG. 4.  A first comparison step is performed (in block 402) at a first level of granularity of time slot to identify a set of similar sequences.  This set is then refined by one or more subsequent steps (block 404) in which a comparison is performed between the occupancy sequence over recent history (from block 104) and each similar sequence in the set using a finer level of granularity (i.e. shorter time slots).  In an example, the initial set may be identified (in block 402) using 1 hour time slots and then the set may be refined, to generate a final set which is smaller than the initial set, using 30 minute and then 15 minute time slots.”; [0060]-[0061]  “As shown in FIG. 5, the occupancy prediction generated in block 108 (and to which a threshold may have been applied in block 502) may be used to trigger an automatic action (block 504).  Examples of such automatic actions which may be triggered based on an occupancy prediction include, but are not limited to: Control of a heating and/or cooling system (e.g. switching heating on and off so that spaces are at the set point temperature only when it is predicted that they will be occupied so that energy is not wasted).”) [The initial set of the occupancy prediction reads on “the macro parameters”, and then refining the initial set of the occupancy prediction to the set of occupancy prediction with granular time slots/increments reads on “determining … based on the macro parameters for needs …”. The set point temperatures being used during the predicted occupancies reads on “a plurality of forecast values”, and the time slots/increments of the final set or the set using the finer level of granularity to trigger the automatic action to control switching of heating on/off so that the spaces are at the set point temperature during the predicted occupancy reads on “a second time period”. The time when, at each time slot, the determination of occupancy is made to trigger the automatic action/command reads on “at least one command point of the HVAC component”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski and Krumm before them, to modify the supervising of the performance of the HVAC system based on occupancy forecast to incorporate determining more granular occupancy forecast time increments.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve reducing energy consumption by having shorter time increments, short enough to determine occupancy with proper granularity (Krumm: [0004] “Methods and systems for occupancy prediction using historical occupancy patterns are described.  In an embodiment, an occupancy probability is computed by comparing a recent occupancy pattern to historic occupancy patterns.  Sensor data for a room, or other space, is used to generate a table of past occupancy which comprises these historic occupancy patterns.  The comparison which is performed identifies a number of similar historic occupancy patterns and data from these similar historic occupancy patterns is combined to generate an occupancy probability for a time in the future.  In an example, time may be divided into discrete slots and binary values may be used to indicate occupancy or non-occupancy in each slot.  An occupancy probability for a defined future time slot then comprises a combination of the binary values for corresponding time slots from each of the identified similar occupancy patterns.”; [0061] “Control of a heating and/or cooling system (e.g. switching heating on and off so that spaces are at the set point temperature only when it is predicted that they will be occupied so that energy is not wasted).”).

Pavlovski and Krumm do not explicitly teach: wherein when the data link between the edge computing device and the remote server fails, the determination of the macro parameters for needs is switched to the edge computing device.
Bhat teaches: wherein when the data link between the edge computing device and the remote server fails, the determination of the macro parameters for needs is switched to the edge computing device. (Bhat: Abstract “Upon failure of the communication link (155) the local supervisory controller (130) takes over the control through the process bus (170), acting as a redundant or a backup controller.”; [0012] “Additionally, the system 100 includes a local supervisory controller 130 connected to the plurality of regulatory controllers 160 over a process bus 170 of a control network within the process plant 150. The local supervisory controller 130 includes a local process model (not shown in FIG. 1). The local process model of the local supervisory controller 130 is configured by a configuration server 125. Upon an intermediate or temporary failure of communication link 155, the local supervisory controller 130 using the configured local process model, provides intermediate set points to the plurality of regulatory controller 160 till the communication link 155 is recovered and connection with the remote supervisory controller 120 is reestablished. The local supervisory controller 130 works a temporary back up for the remote supervisory controller 120 till the communication link 155 recovers from the intermediate failure.”) [The intermediate set points read on “the macro parameters for needs”. The combination of the local supervisory controller 130 and the local control layer 160 reads on “the edge computing device”, and the remote supervisory controller 120 reads on “the remote server”, and the failure of the communication link 155 reads on “the data link between the edge computing device and the remote server fails”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski, Krumm and Bhat before them, to modify the predictive building control system working in coordination with the building management system to incorporate the building management system continue operation when the communication with the predictive building control system fails.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would provide redundancy control when there is a communication failure (Bhat: [0001] “The present invention relates to control systems and industrial automation. More particularly, the present invention relates to redundant secondary controllers of control systems.”).

Regarding claim 25, Pavlovski, Krumm and Bhat teach all the features of claim 24.
Pavlovski further teaches:
where said collecting data from the sensors comprises collecting data from existing sensors, and said instructing the HVAC components comprises instructing existing HVAC components. (Pavlovski: [0049], figures 1-1F  “FIG. 1 is a block diagram illustrating a predictive building control system 230 for a building 100 or network of buildings 500 in accordance with an embodiment of the invention.  The network of buildings 500 has associated therewith a building energy management system (‘BEMS’) 150 which provides supervisory control, monitoring of building energy performance, and related data collection functions including data and readings from energy consumption meters and sensors for all buildings 100, 141 in the network 500.”; [0052] “The building energy management system 150 is connected (e.g., communicatively coupled over a network 3510) to the HVAC system 120 to schedule and monitor its operations.”) [Reading or monitoring sensors and communicating operations to the HVAC system means that the sensors are “existing sensors” and the HVAC components are “existing HVAC components”.]

Regarding claim 26, Pavlovski, Krumm and Bhat teach all the features of claims 24-25.
Pavlovski further teaches:
wherein the collected data includes historical data and wherein the method is trained based on the historical data. (Pavlovski: Abstract “the predictive model being trained using respective historical measured value data for at least one of the inputs”)


Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pavlovski, in view of Krumm, further in view of Ward et al. (US 2016/0327295 A1), hereinafter ‘Ward’.

Regarding claim 11, Pavlovski, Krumm and Bhat teach all the features of claim 1.
Pavlovski, Krumm and Bhat do not explicitly teach: wherein the system is configured for retrofitting into an existing building.
Ward teaches:
wherein the system is configured for retrofit into an existing building. (Ward: [0072] “The intelligent HVAC supervisory control system can be readily retrofitted to existing building management systems (BMS) through industry standard process control interfaces such as OPC.  The intelligent HVAC controller utilises machine learning techniques to automatically form models of the surrounding built environment, using these models to evaluate different control strategies for determining optimal HVAC operating plans.  As this technology is targeted towards both new and existing building stock and requires minimal capital expenditure, significant inroads can be made towards reducing operating costs with relatively short payback periods.”)
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski, Krumm, Bhat and Ward before them, to modify the predictive building control system for optimizing energy use and thermal comfort to incorporate the ability to retrofit the existing building management systems.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve cost of implementing the predictive building control system for a building with an existing building management system (Ward: [0072] “The intelligent HVAC supervisory control system can be readily retrofitted to existing building management systems (BMS) through industry standard process control interfaces such as OPC.  The intelligent HVAC controller utilises machine learning techniques to automatically form models of the surrounding built environment, using these models to evaluate different control strategies for determining optimal HVAC operating plans.  As this technology is targeted towards both new and existing building stock and requires minimal capital expenditure, significant inroads can be made towards reducing operating costs with relatively short payback periods.”).

Regarding claim 13, Pavlovski, Krumm and Bhat teach all the features of claims 1 and 12.
Pavlovski further teaches:
wherein … provides at least one of: meteorological information, sun-light phase information, occupancy information and sun path information. (Pavlovski: [0013] “External inputs that can affect the operating plan include electricity pricing data, weather forecasts and occupant comfort satisfaction data.”; [0075] “The high resolution weather forecasting model 240 is a predictive weather analytics tool which produces short term (e.g., 0 to 24 hours ahead) weather forecasts over a forecast horizon for weather parameters at the building location and at the external faces or surfaces 111 of individual thermal zones 115 of the building 100.  These weather parameters may include solar irradiance and its components (i.e., direct, diffuse, and reflected light), wind speed and direction, and temperature (e.g., dry bulb temperature).”)

Pavlovski and Krumm not explicitly teach: wherein the third-party server provides at least one of: meteorological information, sun-light phase information, occupancy information and sun path information.
Ward teaches:
wherein the third-party server provides at least one of: meteorological information, sun-light phase information, occupancy information and sun path information. (Ward: [0058] “Input data can be manually entered, or appropriate interfaces to each information source undertaken.  For example, in one embodiment, Java interfaces have been developed to obtain weather prediction data from the Australian Bureau of Meteorology, real time electricity pricing information from the Australian Electricity Market Operator, and building occupant comfort survey results.”) [Java interface to obtain weather prediction data from the Australian Bureau of Meteorology reads on data from “the third-party server”.]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Pavlovski, Krumm, Bhat and Ward before them, to modify the weather prediction for the predictive building control system to incorporate obtaining the weather forecast data in real time from the Meteorology authority.
One of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to do this modification because it would improve the predictive building control system to predict based on changes in weather condition forecasts throughout the day from the weather forecast data of the Meteorology authority in real time (Ward: [0042] “Every 5 minutes the system creates a new plan for the day ahead's HVAC operation.  By regularly updating the day-ahead operating plan, the system is able to adapt to changing weather and commercial building usage patterns throughout the day.”).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL W CHOI whose telephone number is (571)270-5069. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Lo can be reached on 571-272-9774. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL W CHOI/Primary Examiner, Art Unit 2116